EXHIBIT 95 MINE SAFETY DISCLOSURES The operation of the Corporation’s domestic aggregates quarries and mines is subject to regulation by the federal Mine Safety and Health Administration (MSHA)under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”).MSHA inspects the Corporation’s quarries and mines on a regular basis and issues various citations and orders when it believes a violation has occurred under the Mine Act.Whenever MSHA issues a citation or order, it also generally proposes a civil penalty, or fine, related to the alleged violation.Citations or orders may be contested and appealed, and as part of that process, are often reduced in severity and amount, and are sometimes dismissed. Under the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), the Corporation is required to present information regarding certain mining safety and health citations which MSHA has issued with respect to its aggregates mining operations in its periodic reports filed with the Securities and Exchange Commission (SEC).In evaluating this information, consideration should be given to factors such as: (i)the number of citations and orders will vary depending on the size of the quarry or mine and types of operations (underground or surface), (ii) the number of citations issued will vary from inspector to inspector and location to location, and (iii)citations and orders can be contested and appealed, and in that process, may be reduced in severity and amount, and are sometimes dismissed. The Corporation has provided the information below in response to the SEC’s rules and regulations issued under the provisions of the Dodd-Frank Act.The disclosures reflect U.S. mining operations only, as the requirements of the Dodd-Frank Act and the SEC rules and regulations thereunder do not apply to the Corporation’s quarries and mines operated outside the United States. The Corporation presents the following items regarding certain mining safety and health matters for the three months ended June 30, 2015: • Total number of violations of mandatory health or safety standards that could significantly and substantially contribute to the cause and effect of a mine safety or health hazard under section 104 of the Mine Act for which the Corporation has received a citation from MSHA (hereinafter, “Section 104 S&S Citations”).If MSHA determines that a violation of a mandatory health or safety standard is likely to result in a reasonably serious injury or illness under the unique circumstance contributed to by the violation, MSHA will classify the violation as a “significant and substantial” violation (commonly referred to as a “S&S” violation).MSHA inspectors will classify each citation or order written as a “S&S” violation or not. • Total number of orders issued under section 104(b) of the Mine Act (hereinafter, “Section 104(b) Orders”).These orders are issued for situations in which MSHA determines a previous violation covered by a Section 104(a) citation has not been totally abated within the prescribed time period, so a further order is needed to require the mine operator to immediately withdraw all persons (except authorized persons) from the affected area of a quarry or mine. • Total number of citations and orders for unwarrantable failure of the mine operator to comply with mandatory health or safety standards under Section 104(d) of the Mine Act (hereinafter, “Section 104(d) Citations and Orders”).These violations are similar to those described above, but the standard is that the violation could significantly and substantially contribute to the cause and effect of a safety or health hazard, but the conditions do not cause imminent danger, and the MSHA inspector finds that the violation is caused by an unwarranted failure of the operator to comply with the health and safety standards. • Total number of flagrant violations under section 110(b)(2) of the Mine Act (hereinafter, “Section110(b)(2) Violations”). These violations are penalty violations issued if MSHA determines that violations are “flagrant”, for which civil penalties may be assessed. A “flagrant” violation means a reckless or repeated failure to make reasonable efforts to eliminate a known violation of a mandatory health or safety standard that substantially and proximately caused, or reasonably could have been expected to cause, death or serious bodily injury. • Total number of imminent danger orders issued under section 107(a) of the Mine Act (hereinafter, “Section 107(a) Orders”).These orders are issued for situations in which MSHA determines an imminent danger exists in the quarry or mine and results in orders of immediate withdrawal of all persons (except certain authorized persons) from the area of the quarry or mine affected by its condition until the imminent danger and the underlying conditions causing the imminent danger no longer exist. • Total dollar value of proposed assessments from MSHA under the Mine Act.These are the amounts of proposed assessments issued by MSHA with each citation or order for the time period covered by the reports. Penalties are assessed by MSHA according to a formula that considers a number of factors, including the mine operator’s history, size, negligence, gravity of the violation, good faith in trying to correct the violation promptly, and the effect of the penalty on the operator’s ability to continue in business. • Total number of mining-related fatalities.Mines subject to the Mine Act are required to report all fatalities occurring at their facilities unless the fatality is determined to be “non-chargeable” to the mining industry.The final rules of the SEC require disclosure of mining-related fatalities at mines subject to the Mine Act.Only fatalities determined by MSHA not to be mining-related may be excluded. • Receipt of written notice from MSHA of a pattern (or a potential to have such a pattern) of violations of mandatory health or safety standards that are of such nature as could have significantly and substantially contributed to the cause and effect of other mine health or safety hazards under Section 104(e) of the Mine Act.If MSHA determines that a mine has a “pattern” of these types of violations, or the potential to have such a pattern, MSHA is required to notify the mine operator of the existence of such a thing. • Legal actions before the Federal Mine Safety and Health Review Commissions pending as of the last day of period. • Legal actions before the Federal Mine Safety and Health Review Commissions initiated during period. • Legal actions before the Federal Mine Safety and Health Review Commissions resolved during period. The Federal Mine Safety and Health Review Commission (the “Commission”) is an independent adjudicative agency that provides administrative trial and appellate review of legal disputes arising under the Mine Act. The cases may involve, among other questions, challenges by operators to citations, orders and penalties they have received from MSHA, or complaints of discrimination by miners under Section105 of the Mine Act.Appendix 1 shows, for each of the Corporation’s quarries and mines identified, as of June 30, 2015, the number of legal actions pending before the Commission, along with the number of legal actions initiated before the Commission during the quarter as well as resolved during the quarter. In addition, Appendix 1 includes a footnote to the column for legal actions before the Commission pending as of the last day of the period, which footnote breaks down that total number of legal actions pending by categories according to the type of proceeding in accordance with various categories established by the Procedural Rules of the Commission. Appendix 1 attached. Appendix 1 Location MSHA ID Section 104 S&S Citations (#) Section 104(b) Orders (#) Section 104(d) Citations and Orders (#) Section 110(b)(2) Violations (#) Section 107(a) Orders (#) Total Dollar Value of MSHA Assessment/$ Proposed Total Number of Mining Related Fatalities (#) Received Notice of Pattern of Violation Under Section 104(e) (yes/no) Received Notice of Potential to have Pattern under Section 104(e) (yes/no) Legal Actions Pending as of Last Day of Period (#)* Legal Actions Instituted During Period (#) Legal Actions Resolved During Period (#) Alexander Quarry BN5 0 0 0 0 0 $ 0 0 no no 0 0 0 American Stone Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Anderson Creek 0 0 0 0 0 $ 0 0 no no 0 0 0 Arrowood Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Asheboro Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Bakers Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Belgrade Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Benson Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Berkeley Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Bessemer City Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Black Ankle Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Bonds Gravel Pit 0 0 0 0 0 $ 0 0 no no 0 0 0 Boonsboro Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Burlington Quarry 0 0 0 0 0 $ 0 0 no no 1 0 0 Caldwell Quarry 0 0 0 0 0 $ 0 0 no no 0 0 2 Carmel Church Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Castle Hayne Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Cayce Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Central Rock Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Charlotte Quarry 1 0 0 0 0 $ 0 0 no no 0 0 0 Chesterfield Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Clarks Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Cumberland Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Denver 0 0 0 0 0 $ 0 0 no no 0 0 0 Doswell Quarry 1 0 0 0 0 $ 0 0 no no 0 0 0 East Alamance 0 0 0 0 0 $ 0 0 no no 0 0 0 Appendix 1 Fountain Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Franklin Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Fuquay Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Garner Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Georgetown ll Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Hickory Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Hicone Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Jamestown Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Kannapolis Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Kings Mountain Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Lemon Springs Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Loamy Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Maiden Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Mallard Creek Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Matthews Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Midlothian Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 North Columbia Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Onslow Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Pinesburg 0 0 0 0 0 $ 0 0 no no 0 0 0 Pomona Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Raleigh Durham Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Red Hill Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Reidsville Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Rock Hill Quarry 2 0 0 0 0 $ 0 0 no no 3 0 0 Rocky River Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Salem Stone Company 0 0 0 0 0 $ 0 0 no no 0 0 0 Siler City Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Statesville Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Thomasville Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Wilson Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Woodleaf Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 (45) North Indianapolis SURFACE 0 0 0 0 0 $ 0 0 no no 0 0 0 Apple Grove 0 0 0 0 0 $ 0 0 no no 0 0 0 Appendix 1 Belmont Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Blue Rock 0 0 0 0 0 $ 0 0 no no 0 0 0 Burning Springs 0 0 0 0 0 $ 0 0 no no 0 0 0 Carmel SandG 0 0 0 0 0 $ 0 0 no no 0 0 0 Cedarville 0 0 0 0 0 $ 0 0 no no 0 0 0 Clinton County 0 0 0 0 0 $ 0 0 no no 0 0 0 Cloverdale 0 0 0 0 0 $ 0 0 no no 0 0 0 Cook Road 0 0 0 0 0 $ 0 0 no no 0 0 0 E-Town SandG 0 0 0 0 0 $ 0 no no 0 0 0 Fairborn Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Fairfield 0 0 0 0 0 $ 0 0 no no 0 0 0 Franklin Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Hamilton Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Harrison 0 0 0 0 0 $ 0 0 no no 0 0 0 Kentucky Ave Mine 2 0 0 0 0 $ 0 0 no no 0 0 0 Kokomo Mine 0 0 0 0 0 $ 0 0 no no 0 0 0 Kokomo Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Kokomo Stone 0 0 0 0 0 $ 0 0 no no 0 0 0 Lynchburg Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Noblesville SandG 2 0 0 0 0 $ 0 0 no no 0 0 0 Noblesville Stone 1 0 1 0 0 $ 0 0 no no 0 0 0 North Indianapolis 0 0 0 0 0 $ 0 0 no no 0 0 0 Ohio Recycle 0 0 0 0 0 $ 0 0 no no 0 0 0 Petersburg 0 0 0 0 0 $ 0 0 no no 0 0 0 Phillipsburg 0 0 0 0 0 $ 0 0 no no 0 0 0 Ross Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Troy Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Waverly Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Xenia 0 0 0 0 0 $ 0 0 no no 0 0 0 Alabaster Quarry Co19 0 0 0 0 0 $ 0 0 no no 0 0 0 Appling Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Auburn, Al Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Auburn, GA Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Augusta Quarry-GA 0 0 0 0 0 $ 0 0 no no 1 0 1 Appendix 1 Birmingham Shop 0 0 0 0 0 $ 0 0 no no 0 0 0 Cabbage Grove Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Camak Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Chattanooga Quarry 0 0 0 0 0 $ 0 no no 0 0 0 Forsyth Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Jefferson Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Junction City Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Lithonia Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Maylene Quarry 0 0 0 0 0 $ 0 no no 1 1 0 Morgan Co Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Newton Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 ONeal Quarry Co19 0 0 0 0 0 $ 0 0 no no 0 0 0 Paulding Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Perry Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Red Oak Quarry 0 0 0 0 0 $ 0 no no 0 0 0 R-S Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Ruby Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Shorter Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Six Mile Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Tyrone Quarry 0 0 0 0 0 $ 0 no no 0 0 0 Vance Quarry Co19 0 0 0 0 0 $ 0 0 no no 0 0 0 Warrenton Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 AldenPortable Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Alden Portable Plant 1 0 0 0 0 0 $ 0 0 no no 0 0 0 Alden Portable Plant 2 0 0 0 0 0 $ 0 no no 0 0 0 Alden Portable Wash 0 0 0 0 0 $ 0 0 no no 0 0 0 Alden Quarry - Shop 0 0 0 0 0 $ 0 no no 0 0 0 Alden Shop 0 0 0 0 0 $ 0 0 no no 0 0 0 Ames Mine 2 0 0 0 0 $ 0 no no 0 0 0 Beaver Lake Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Cedar Rapids Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Des Moines Portable 0 0 0 0 0 $ 0 0 no no 0 0 0 Des Moines Shop 0 0 0 0 0 $ 0 no no 0 0 0 Dubois Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Appendix 1 Durham Mine 0 0 0 0 0 $ 0 no no 0 0 0 Earlham Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Environmental Crew (Plant 854) 0 0 0 0 0 $ 0 no no 0 0 0 Ferguson Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Fort Calhoun 0 0 0 0 0 $ 0 0 no no 0 0 0 Fort Dodge Mine 0 0 0 0 0 $ 0 no no 0 0 1 Greenwood 0 0 0 0 0 $ 0 no no 0 0 0 Iowa Grading 0 0 0 0 0 $ 0 0 no no 0 0 0 LeGrand Portable 0 0 0 0 0 $ 0 0 no no 0 0 0 Linn County Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Malcom Mine 1 0 0 0 0 $ 0 no no 0 0 0 Marshalltown Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Moore Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 New Harvey Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Northwest Division OH A2354 0 0 0 0 0 $ 0 0 no no 0 0 0 Ottawa Quarry 0 0 0 0 0 $ 0 no no 0 0 0 Pacific Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Parkville Mine 1 0 0 0 0 $ 0 0 no no 0 0 0 Pederson Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Raccoon River Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Randolph Deep Mine 3 0 0 0 0 $ 0 no no 6 0 0 Reasoner Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Saylorville Sand 0 0 0 0 0 $ 0 0 no no 0 0 0 Springfield Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 St Cloud Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Stamper Mine 3 0 0 0 0 $ 0 0 no no 1 0 2 Sully Mine 0 0 0 0 0 $ 0 no no 0 0 0 Sunflower 1 0 0 0 0 $ 0 0 no no 0 0 0 Weeping Water Mine 1 0 0 0 0 $ 0 no no 12 2 1 Yellow Medicine Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 211 Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Augusta Quarry-KS 0 0 0 0 0 $ 0 0 no no 0 0 0 Beckman Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Appendix 1 Bedrock Plant 0 0 0 0 0 $ 0 0 no no 0 0 0 Bells Savoy SG TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Black Rock Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Black Spur Quarry 0 0 0 0 0 $ 0 0 no no 3 0 0 Blake Quarry 1 0 0 0 0 $ 0 no no 0 0 0 Bridgeport Stone TXI 2 0 0 0 0 $ 0 0 no no 0 0 0 Broken Bow SandG 0 0 0 0 0 $ 0 no no 1 0 0 Chico 0 0 0 0 0 $ 0 0 no no 0 0 0 Cobey 0 0 0 0 0 $ 0 0 no no 0 0 0 Davis 0 0 0 0 0 $ 0 0 no no 1 0 0 Garfield SG TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Garwood 1 0 0 0 0 $ 0 no no 0 0 0 GMS - TXI C335 0 0 0 0 0 $ 0 0 no no 0 0 0 Hatton Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Helotes 0 0 0 0 0 $ 0 0 no no 0 0 0 Hondo 0 0 0 0 0 $ 0 0 no no 0 0 0 Hondo-1 0 0 0 0 0 $ 0 0 no no 0 0 0 Hugo 0 0 0 0 0 $ 0 0 no no 0 0 0 Idabel 0 0 0 0 0 $ 0 0 no no 1 0 0 Jena Aggregates TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Jones Mill Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Koontz McCombs Pit 0 0 0 0 0 $ 0 0 no no 0 0 0 Mill Creek 0 0 0 0 0 $ 0 0 no no 0 0 0 Mill Creek TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 New Braunfels Quarry 1 0 0 0 0 $ 0 0 no no 0 0 0 Perryville Aggregates TXI 1 0 0 0 0 $ 0 0 no no 0 0 0 Poteet (Sand Plant) 0 0 0 0 0 $ 0 0 no no 0 0 0 Rio Medina 0 0 0 0 0 $ 0 0 no no 0 0 0 S.T. Porter Pit 0 0 0 0 0 $ 0 0 no no 0 0 0 San Pedro Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Sawyer 0 0 0 0 0 $ 0 0 no no 0 0 0 Snyder 0 0 0 0 0 $ 0 0 no no 0 0 0 South Texas Port No.2 0 0 0 0 0 $ 0 0 no no 0 0 0 Tin Top SG TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Appendix 1 Washita Quarry 0 0 0 0 0 $ 0 no no 0 0 0 Webberville TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Woodworth Aggregates TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Cottonwood Sand and Gravel 0 0 0 0 0 $ 0 no no 0 0 0 Fountain Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Granite Canyon Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Greeley 35th Ready Mix 0 0 0 0 0 $ 0 0 no no 0 0 0 Greeley 35th Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Guernsey 0 0 0 0 0 $ 0 no no 0 0 0 Gypsum Portable 4 - 11 0 0 0 0 0 $ 0 0 no no 0 0 0 Mamm Creek Portable 15 0 0 0 0 0 $ 0 0 no no 0 0 1 Milford 0 0 0 0 0 $ 0 no no 0 0 0 Mustang Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Portable Crushing 0 0 0 0 0 $ 0 0 no no 0 0 0 Portable Plant 10 0 0 0 0 0 $ 0 0 no no 0 0 0 Portable Recycle 18 0 0 0 0 0 $ 0 0 no no 0 0 0 Portable Recycle 2 0 0 0 0 0 $ 0 0 no no 0 0 0 Portable Recycle 21 0 0 0 0 0 $ 0 0 no no 0 0 0 Powers Portable 0 0 0 0 0 $ 0 0 no no 0 0 0 Riverbend Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Sievers Portable 19 - 20 0 0 0 0 0 $ 0 0 no no 0 0 0 Spanish Springs Co 2 0 0 0 0 0 $ 0 0 no no 0 0 0 Spec Agg Sand and Gravel 0 0 0 0 0 $ 0 0 no no 0 0 0 Table Mountain Quarry 0 0 0 0 0 $ 0 0 no no 0 0 0 Taft Sand and Gravel 1 0 0 0 0 $ 0 no no 0 0 0 Taft Shop 0 0 0 0 0 $ 0 no no 0 0 0 California District 0 0 0 0 0 $ 0 0 no no 0 0 0 Hunter Cement TXI 3 0 0 0 0 $ 0 no no 6 1 0 Midlothian Cement TXI 1 0 0 0 0 $ 0 0 no no 0 0 0 Riverside Cement - OG Distrib 0 0 0 0 0 $ 0 0 no no 0 0 0 Riverside CMT - Crestmore TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Appendix 1 Riverside CMT - Oro Grande TXI 0 0 0 0 0 $ 0 0 no no 0 0 0 Salisbury Shop 0 0 0 0 0 $ 0 0 no no 0 0 0 North Troy Portable 0 0 0 0 0 $ 0 0 no no 0 0 0 Woodville 7 0 0 0 0 $ 0 no no 0 0 0 TOTALS 39 0 1 0 0 $ 37 4 8 *Of the 34 legal actions pending on June 30, 2015, 23 were contests of citations or orders referenced in Subpart B of CFR Part 2700, which includes contests of citations and orders issued under Section 104 of the Mine Act and contests of imminent danger orders under Section 107 of the Mine Act and 11 were contests of proposed penalties referenced in Subpart C of 29 CFR Part 2700, which are administrative proceedings before the Commission challenging a civil penalty that MSHA has proposed for the violation contained in a citation or order.
